Title: To George Washington from Edward Rutledge, 12 September 1781
From: Rutledge, Edward
To: Washington, George


                  
                     My dear General
                     Philada Sepr 12th 1781
                  
                  Calling on the Chevalier de la Luzerne a few days ago, to congratulate him on the arrival of the French Fleet in the Bay of Chesepeake, the Conversation after a time was turned to the Object against which it was hoped the Armament would be imployed when the Reduction of Cornwallis should be completed; I embraced the opportunity of urging as far as I was able the necessity & practicability of recovering Charles Town to the Union—The Minister appeared (as he always has been) anxiously disposed to advance the Operation, & desired that I would submit to him in writing my ideas of the practicability; promising to make use of of his best Endeavors with the Count de Grasse for a naval Co-operation, at all Events—The Candor and Confidence with which he has treated me, the Influence which his Sentiments may happily have on the Conduct of the Admiral, & the Importance of the Object which was to be attained, would not suffer me to hesitate; & I complied with his Request the day before yesterday, by delivering him such Sentiments as I could well throw together within the Compass of a Letter—urging, in Addition to the practicability of the measure, such political Reasons, as my Ideas suggested to me, for a speedy Attempt—I observed to him that as the French Fleet in America, was now, not only vastly superior to everything which the British have but to every thing which they can have, even when re-inforced by Digby with 6 Sail of the Line, it would be impossible for the Enemy to venture an Attack on them, or attempt the Relief of Charles Town with a probability of Success; which was reducing to a Certainty the force against which we should have to contend—That the Season of the Year from the beginning of October to the End of Winter was on every Account the most eligible for Operation.  Provisions of all kinds being then in greater Abundance, & of a better Quality than at any other period—the Weather in general remarkably fine—the Climate peculiarly healthy—& the Strength of the Allied Army full halfway from their late Station to the scene of Action—That should Cornwallis be overcome (as Heaven grant he may) the Account of it would arrive in England just about the Meeting of Parliament—an important Period, in which the Ministry would be enabled to pursue with more Confidence, one of the following measures—either to open a Negociation for a peace, or seek out some new Alliance let the Sacrafice in obtaining it, be what it may—as indeed, what is equally probable, they might amuse and lull us with the one, whilst they pushed the other—If the first plan alone should be adopted, with what Advantage shall we treat if possessed of Charles Town?  If the other should be successfully pursued & we should not be in the possession of Charles Town, on the Arrival of a Reinforcement to the Garrison of Charles Town, it was impossible to say when, or whether even we should obtain it by Arms—In the Summer we shall be obliged to abandon the lower, to seek Health in the upper part of the Country; to leave the Wealth of the State in the Power of our Enemies, & such families as could not be removed at the Mercy of their Foes, Or else we must at all Events keep our Army in the Vicinity of the Town, & suffer it to be confused by Sickness—In short that there was every thing to be expected from an immediate exertion, & every thing to be dreaded from a Delay—I farther observed that, if we possessed ourselves of it at an early period we should have the Benefit of the present Crop, which will be soon harvested, & in Time to prepare for the ensuing year; which tho not of a very general Nature, is deserving of Attention as affecting the Convenience of some thousand Individuals of the most helpless Class—I then stated to him the Importance of the Southern States, to France, when considered in a Commercial View—the great Advantages which she must derive from the Circumstances of their being principally devoted to Agriculture—their being of course obliged to obtain from abroad, almost all the manufactures which they used, & the probability there was in having a considerable part of their Commerce carried off in the Vessels of France: concluding the whole with observing that when the British Commissioners took their final leave of America in 1778 they declared that they would desolate  the Country, and render it as little useful to France as possible—that in this DEClaration they appeared to have been sincere—that they had sent from the Southern States many thousands of the Slaves, by whom the Fields were cultivated, & would probably in their last Act of Rage, and Malice, reduce our Capitol to Ashes: that the speedy Recovery of the State, & a naval Force sufficient to prevent their escape, after having perpetrated so savage an Act, were the only securities we could possibly have against Beings who have been so long destitute of Humanity, & who would make it their greatest Glory to wound in their vital part a people united to his most Christian Majesty as we were, by every Sentiment, which Affection, & Gratitude could inspire.
                  As I imagined it possible that what has passed on this Occasion might find its way to the Bay of Chesepeake, I thought it nothing but a matter of becoming Delicacy, as well as a Point of Duty, on my part, to communicate it to you by the earliest opportunity; confident that your Friendship would excuse the trouble which the perusal of it will give you & persuaded that should it become a Matter of Conversation it would receive all proper support from your better Reason.  With every Wish for your Success & Happiness, I am my dear General, your very affectionate Friend & Humble Servt
                  
                     Edward Rutledge
                  
               